Citation Nr: 0304255	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  96-34 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to VA compensation, under the provisions of 
38 C.F.R. § 1151, for disability resulting from treatment of 
a disorder of the esophagus at a VA medical facility in 
September 1981.

2.  Entitlement to VA compensation, under the provisions of 
38 C.F.R. § 1151, for disability resulting from treatment of 
a right ankle disorder at a VA medical facility in 1989.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and P.A., C.B., B.P. and V.B.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from October 1953 to 
October 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1995 rating decision by the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims for 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
disabilities incurred in the course of treatment at VA 
medical facilities in September 1981 and in 1989.

In March 1999 the Board remanded the case to the RO for 
additional evidentiary development.  Following this 
development, the RO confirmed the denials of the veteran's 
claims for compensation under the provisions of 38 U.S.C.A. § 
1151 in rating decisions/Supplemental Statements of the Case 
dated June 2001 and March 2002.  In December 2002 the RO 
returned the case to the Board and the veteran now continues 
his appeal.


FINDINGS OF FACT

1.  The veteran did not have chronic gas bloat syndrome with 
dysphagia prior to his treatment at a VA medical facility, 
where he underwent a Collins-Nissen fundoplication to treat 
hiatal hernia, esophageal reflux and Barrett's esophagus in 
September 1981.

2.  Onset of chronic gas bloat syndrome with dysphagia was 
noted after the veteran's September 1981 esophageal surgery; 
chronic gas bloat syndrome with dysphagia was not a necessary 
consequence of surgical procedure.

3.  Chronic gas bloat syndrome with dysphagia was incurred as 
a result of esophageal surgery administered at a VA medical 
facility in September 1981.

4.  Arthritic complications and impairment of mobility of the 
veteran's right ankle joint and knees and shortening of his 
right leg were the result of his surgical treatment at VA for 
right subtalar fusion in April 1989 and were a necessary 
consequence of this surgical procedure.

5.  Treatment for a failed right subtalar fusion with septic 
right ankle in August 1989 did not result in additional 
chronic disability.


CONCLUSIONS OF LAW

1.  The requirements for VA compensation benefits, pursuant 
to the provisions of 38 U.S.C.A. § 1151, for chronic gas 
bloat syndrome with dysphagia resulting from treatment of a 
disorder of the esophagus at a VA medical facility in 
September 1981, have been met.  38 U.S.C.A. § 1151 (West 
1991); 38 C.F.R. § 3.358 (1997).

2.  The requirements for compensation benefits, pursuant to 
the provisions of 38 U.S.C.A. § 1151, for disability 
resulting from treatment of a right ankle disorder at a VA 
medical facility in 1989, have not been met. 38 U.S.C.A. § 
1151 (West 1991); 38 C.F.R. § 3.358 (1997).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001), now requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

We note that VA Form 119 Report of Contact dated March 2001 
indicates that the RO had provided the veteran with notice of 
the VCAA and an explanation of how VA would assist him in 
obtaining necessary information and evidence and that the 
veteran informed the RO that it had all medical evidence 
pertinent to his claim and that he had no further evidence to 
submit in accordance with the VCAA.  We thus conclude that 
the veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of the remand which 
occurred during this appeal.  He has also been provided with 
VA examinations which address the 1151 claims on appeal and 
medical nexus opinions pertaining to these claims have been 
obtained.  (See Charles v. Principi, No. 01-1536 (U.S. Vet. 
App. Oct. 3, 2002).)  Finally, he has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate his 
claims, and he has been notified of VA's efforts to assist 
him. (See Quartuccio v. Principi, 16 Vet. App. 183 (2002).)  
As a result of the development that has been undertaken, 
there is no reasonable possibility that further assistance 
will aid in substantiating the claims.  For these reasons, 
further development is not necessary to meet the requirements 
of 38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  The standard of 
review for cases before the Board are as follows: when there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a 
(claimant) need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. At 54.

VA Compensation Claims Pursuant to 38 U.S.C.A. § 1151

Significant relevant changes in the law made during the 
course of this appeal and applicable to claims of this kind 
require that some detailed discussion on the matter be 
provided.  The governing statutory law is set forth at 
38 U.S.C.A. § 1151.  That section provides that when a 
veteran suffers injury or aggravation of an injury as a 
result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct or failure to follow instructions, and the injury 
or aggravation results in additional disability or death, 
then compensation, including disability, death, or dependency 
and indemnity compensation, shall be awarded in the same 
manner as if the additional disability or death were service-
connected.

The regulations implementing that statute appear at 38 C.F.R. 
§§ 3.358, 3.800 (1997).  They provide, in pertinent part, 
that, in determining whether additional disability exists, 
the veteran's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based is compared with the physical condition subsequent 
thereto.  With regard to medical or surgical treatment, the 
veteran's physical condition prior to the disease or injury 
is the condition which the medical or surgical treatment was 
intended to alleviate.  38 C.F.R. § 3.358(b)(1).

Compensation is not payable if additional disability or death 
is a result of the natural progress of the injury or disease 
for which the veteran was hospitalized.  38 C.F.R. 
§ 3.358(b)(2).  Further, the additional disability or death 
must actually result from VA hospitalization or medical or 
surgical treatment and not be merely coincidental therewith.  
38 C.F.R. § 3.358(c)(1), (2).  In addition, compensation is 
not payable for the necessary consequences of medical or 
surgical treatment properly administered with the express or 
implied consent of the veteran or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain or intended to result from the VA 
hospitalization or medical or surgical treatment.  38 C.F.R. 
§ 3.358(c)(3).

So as to avoid possible misunderstanding as to the governing 
law, we note that earlier interpretations of the statute and 
regulations required evidence of negligence on the part of 
VA, or the occurrence of an accident or an otherwise 
unforeseen event, to establish entitlement to 38 U.S.C.A. 
§ 1151 benefits.  See, e.g., 38 C.F.R. § 3.358(c)(3) (1994).  
Those provisions were invalidated by the United States Court 
of Appeals for Veterans Claims (then known as the United 
States Court of Veterans Appeals) in the case of Gardner v. 
Derwinski, 1 Vet. App. 584 (1991).  The United States Court 
of Appeals for the Federal Circuit issued a decision in the 
same case in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), 
as did the United States Supreme Court in Brown v. Gardner, 
115 S. Ct. 552 (1994).

In March 1995, the Secretary of VA published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the Supreme Court 
decision.  The amendment was made effective November 25, 
1991, the date of the Gardner decision by the Court of 
Veterans Appeals.  60 Fed. Reg. 14,222 (March 16, 1995).  The 
interim rule was later adopted as a final rule, 61 Fed. Reg. 
25,787 (May 23, 1996), and codified at 38 C.F.R. § 3.358(c) 
(1997).  

Recently, Congress amended 38 U.S.C.A. § 1151, effective for 
claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA negligence or an 
unforeseen event.  Pub. L. No. 104-204, § 422(a), 110 Stat. 
2926 (1996); see also VAOPGCPREC 40-97 (Dec. 31, 1997).  It 
appears the claim herein was filed on November 27, 1991, so 
it must be adjudicated in accord with the earlier version of 
38 U.S.C.A. § 1151 and the May 23, 1996, final regulation.  
(See Karnas v. Derwinski, 1 Vet. App. 308 (1991).)  Thus, 
neither evidence of an unforeseen event nor evidence of VA 
negligence is required here.

(a.)  Factual Background and Analysis: entitlement to VA 
compensation, under the provisions of 38 C.F.R. § 1151, for 
disability resulting from treatment of a disorder of the 
esophagus at a VA medical facility in September 1981. 

The pertinent medical records associated with the claims file 
shows that in August 1981 the veteran appeared at a VA 
medical facility with complaints of persistent heartburn, 
nausea and vomiting which he experienced for the previous 
several years.  He was noted to have had a 17-year history of 
hiatal hernia of his esophagus and by August 1981 he was 
experiencing increasing problems with reflux.  At the time he 
did not report having any difficulty swallowing food and did 
not have diarrhea or constipation.  Concurrent upper 
gastrointestinal series and esophageal biopsies revealed 
hiatal hernia and findings consistent with Barrett's 
esophagus or distal esophagitis secondary to reflux.  

In September 1981 the veteran underwent a Collins-Nissen 
fundoplication for repair of hiatal hernia.  Postoperatively 
he did well without evidence of surgical wound infection.  
Follow-up treatment in September 1981 revealed some narrowing 
of the distal esophagus which was deemed to be consistent 
with hiatal hernia repair.  Subsequent VA medical records 
show that the veteran underwent repeated esophageal dilations 
for the first years immediate following the operation.  He 
was able to tolerate a regular diet but needed to chew his 
food thoroughly or else he would experience swallowing 
problems and dysphagia.  Beginning shortly after his 
fundoplication the records show that the veteran developed 
chronic gas bloat syndrome, manifested by complaints of upper 
gastric pain and an inability to belch in order to relieve 
gas pressure pain and bloating.  A noteworthy comment in 
presented in a March 1984 treatment report in which the 
physician noted the veteran's history of Nissen's 
fundoplication and commented that his gas bloat syndrome was 
"a complication which occurs in a small number of the 
patients who have this operation."  Other VA treatment 
records show complaints from the veteran of chronic diarrhea 
whose etiology was unclear.  The veteran experienced elevated 
gas bloat symptoms at night when he lay in a recumbent 
position, thus interfering with his sleep.  The symptoms were 
relieved by sitting upright.  The reports show that the 
veteran was obese and that his appetite was good and that his 
weight remained stable despite his diarrhea and gas bloat 
syndrome.  An August 1989 biopsy report revealed findings 
consistent with Barrett's esophagus.

The transcript of the veteran's oral hearing testimony before 
the undersigned Veteran's Law Judge shows that in October 
1998 he and his witnesses testified in pertinent part that 
prior to his esophageal surgery in September 1981 he had 
Barrett's esophagus and a hiatal hernia which was treated 
with a fundoplication procedure.  Following surgery, he 
developed recurrent problems with gas bloat syndrome and 
could no longer eat foods or drink liquids which produced or 
introduced gas into his digestive system because he was 
unable to belch to relieve the internal gastric pressure from 
the gas.

The veteran was provided with VA medical examinations of his 
upper gastric system in November 1999, January 2001, April 
2001 and May 2001.  The reports of these examinations and a 
January 2000 addendum report to the November 1999 examination 
show that the reviewing physicians concluded that the 
veteran's current upper gastric diagnoses were probable 
Barrett's esophagus; sliding hiatal hernia and para-
esophageal hiatal hernia with history of hiatal hernia, 
gastroesophageal reflux disease (ongoing, chronic and 
suboptimally managed)  and severe reflux esophagitis present 
during the 1981 esophageal surgery; and gas bloat syndrome 
with dysphagia.  Significantly, the veteran's probable 
Barrett's esophagus, hiatal hernia, gastroesophageal reflux 
disease and severe reflux esophagitis were conditions which 
were noted to be present at the time of the 1981 
fundoplication, but the diagnosis of chronic gas bloat 
syndrome with dysphagia was attributed to the 1981 procedure 
and was deemed to be neither a necessary nor frequent 
consequence of surgery and not a necessarily anticipated 
complication of such surgery.  

We find that the above facts, when viewed in conjunction with 
the governing interpretations of the applicable statute and 
regulations for 1151 claims pursuant to the Gardner 
decisions, establish that the veteran's diagnosis of chronic 
gas bloat syndrome with dysphagia is an additional disability 
which is not the result of the natural progress of the 
esophageal disability for which he was hospitalized by VA in 
September 1981.  We further find that his chronic gas bloat 
syndrome with dysphagia was the result of his surgical 
treatment at VA for Collins-Nissen hiatal hernia repair.  
Lastly, we find that his chronic gas bloat syndrome with 
dysphagia was not a necessary consequence of this surgical 
procedure.  In view of these conclusions, the veteran's claim 
of entitlement to VA compensation pursuant to 38 U.S.C.A. § 
1151 for chronic gas bloat syndrome with dysphagia must be 
allowed, subject to the applicable laws and regulations which 
govern awards of VA compensation.  

(b.)  Factual Background and Analysis: entitlement to VA 
compensation, under the provisions of 38 C.F.R. § 1151, for 
disability resulting from treatment of a right ankle disorder 
at a VA medical facility in 1989.

The pertinent evidence in the veteran's claims file shows 
that in April 1989 he appeared at a VA medical facility 
seeking treatment for complaints relating to a painful 
malunion of his right calcaneus which was the result of an 
accidental fall from a ladder in September 1988.  The 
preoperative diagnosis was status-post right calcaneal 
fracture with healing and with malunion and degenerative 
arthritis, posterior tibial calcaneal joint.  To treat this 
condition he underwent surgery in April 1989 for a right 
subtalar fusion with application of cancellous bone from a 
bone tissue donor and insertion of an orthopedic screw.

In August 1989 the veteran came to a VA medical facility 
seeking treatment for a painful and swollen right ankle.  
Breakdown of the surgical wounds on the right ankle was 
observed along with spontaneous drainage of purulent material 
from sinuses along the surgery site.  Bacterial cultures of 
the pus revealed the presence of a staphylococcus infection.  
He was diagnosed with failed right ankle fusion with septic 
right ankle.  The wound was debrided and the necrotic 
cancellous bone graft and necrotic surrounding tissues were 
curetted away and the orthopedic screw was removed.  He was 
placed on a long-term intravenous antibiotic regimen and 
recovered after several months.  

Pertinent hearing testimony presented to the undersigned 
Veteran's Law Judge shows that the veteran and his witnesses 
stated, in pertinent part, that he was informed prior to his 
surgery for treatment of malunion of his right ankle, status 
post fracture, that the surgical procedure would eliminate 
his right ankle pain and that a consequence of surgery would 
be that his right leg would become approximately a half-inch 
to 3/4-inch shorter than the left leg which would be 
compensated by wearing a built-up shoe on his right foot.  
After surgery he was placed in a cast and he alleged that 
there were unsanitary conditions when the cast was put on 
which eventually caused him to develop an septic infection of 
his right ankle which was treated by removal of the donor 
bone graft and screw used to fuse this joint and placement on 
antibiotics.  He stated that his right foot was now 
approximately 45 degrees out of alignment from normal and 
that his right ankle was limited in its motion and continued 
to be painful and symptomatic.  He stated that he needed to 
use a supportive brace over his right ankle and a cane to 
help support himself when ambulating.  He contended that 
these aforementioned problems were the result of improperly 
conducted right ankle surgery by VA in April 1989 and the 
sepsis infection of the right ankle that was brought about by 
unsanitary post-surgical treatment conditions at VA.  He also 
reported that he experienced chronic left knee pain because 
his knee had to compensate for the functional loss associated 
with his right ankle.

VA examination reports dated in November 1999 and October 
2000, with a January 2000 addendum to the November 1999 
examination report, show that the veteran's history of right 
calcaneal fracture was noted by the examiners, along with his 
surgery in April 1989 for subtalar fusion with bone graft and 
orthopedic screw and subsequent removal of the graft and 
screw secondary to infection and failed ankle fusion in 
August 1989.  Current objective findings show that his right 
leg was approximately 3/4 to 1 inch shorter than his left leg, 
necessitating that he use a special right ankle brace and 
built-up right shoe to ambulate.  Because of the awkward gait 
imposed by these conditions he developed a painful left knee 
disability and now walked with the aid of a cane and also 
crutches if he needed to ambulate a long distance.  There was 
crepitus and degenerative changes involved in both his left 
and right knees.  The surgical site on the right ankle 
subtalar joint was well-healed and displayed tibiotalar 
motion of 5 degrees of plantar flexion and 10 degrees of 
dorsiflexion.  There was marked tibiotalar tenderness on 
palpation with some observable swelling of the right ankle.  
Otherwise, the surrounding skin was intact and there was no 
evidence of a persistent infection of the right ankle joint.  
The examiner remarked that the veteran may have had some 
tibiotalar and Chopart's joint arthritis which was a natural 
consequence over time of the subtalar fusion in 1989.  
Arthritis of the other neighboring joints such as his knees 
was also deemed to be a necessary consequence of the subtalar 
fusion as these joints had to take up motion which had been 
lost from the subtalar joint.  The impression was status post 
right calcaneal fracture with subtalar fusion complicated by 
infection requiring incision and drainage with chronic 
arthritic complications and impairment of mobility.  These 
disabilities were deemed to have been a necessary consequence 
of ankle surgery for right subtalar joint fusion in April 
1989.  

We find that the above facts, when viewed in conjunction with 
the governing interpretations of the applicable statute and 
regulations for 1151 claims pursuant to the Gardner 
decisions, establish that the veteran's arthritic 
complications and impairment of mobility of his right ankle 
joint and knees are additional disabilities which are the 
result of the natural progress of the right subtalar fusion 
for which he was hospitalized by VA in April 1989.  The 
septic right ankle which was treated in August 1989 did not 
result in additional chronic disability as there is no 
current evidence of a chronic recurring infectious process 
affecting his right ankle joint relating to this treatment.  
Though his arthritic complications and impairment of mobility 
of his right ankle joint and knees and shortening of his 
right leg were the result of his surgical treatment at VA for 
right subtalar fusion, we find that these conditions were a 
necessary consequence of this surgical procedure.  In view of 
these conclusions, the veteran's claim of entitlement to VA 
compensation pursuant to 38 U.S.C.A. § 1151 for disability 
resulting from treatment of a right ankle disorder at a VA 
medical facility in 1989 must be denied.  Because the 
evidence in this case is not approximately balanced with 
regard to the merits of this particular issue, the benefit-
of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.102 (2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

VA compensation, under the provisions of 38 C.F.R. § 1151, 
for chronic gas bloat syndrome with dysphagia resulting from 
treatment of a disorder of the esophagus at a VA medical 
facility in September 1981 is granted.

VA compensation, under the provisions of 38 C.F.R. § 1151, 
for disability resulting from treatment of a right ankle 
disorder at a VA medical facility in 1989 is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

